Citation Nr: 0823611	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim o service connection for a low back 
disability.

2.  Whether an October 1981 rating decision which denied 
service connection for a back disability should be revised on 
the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
February 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from June and July 
2003 rating decisions that declined to reopen the claim of 
service connection for a low back disorder.

This case was remanded by a decision of the Board dated in 
October 2007 for due process reasons.  

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board observes that in the October 2007 remand, it was 
specifically found that the current issue of whether to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder was inextricably 
intertwined with consideration of the claim of CUE.  The RO 
was requested to adjudicate the CUE aspect of the claim and 
if not found, provide the appellant the appropriate time 
period to perfect an appeal on the CUE issue.  The RO was 
specifically instructed to retain the claims folder until the 
veteran perfected an appeal on the CUE issue, or until the 
time period for doing so expired, whichever was earlier.  

The record reflects that the CUE issue was adjudicated by the 
RO in a rating decision dated in January 2008.  In a letter 
dated in January 2008, the appellant was notified of the 
denial of the claim of CUE and provided his appellate rights.  
He was advised that the rating decision and the letter 
constituted the RO's decision based on his claim received on 
January 11, 2008, and that he had one year from the date of 
the letter to appeal the decision.  

The record reflects, however, that in a letter to the 
appellant dated May 7, 2008, he was told that his appeal had 
been certified and that his records were being transferred to 
the Board for disposition.  It is shown that the date of 
certification falls far short of the one-year period that the 
veteran has to appeal his claim by law.  Furthermore, after 
this file was returned to the Board, a letter from the 
veteran's representative was forwarded to the Board from the 
AMC, which constitutes a timely Notice of Disagreement (NOD) 
as to the denial of CUE.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court of Appeals for Veterans Claims 
(Court) held that "where...the remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to insure compliance." Id.  In this instance, the 
veteran has not been afforded his full due process rights by 
not giving him a full year to file an appeal.  The Board thus 
finds that certification to the Board at this juncture 
constitutes a procedural defect such that another remand is 
now required to address the deficiency. See C.F.R. § 19.9 
(2007).

In this instance, the Board's instructions were implicit in 
that the RO was instructed to retain the claims folder until 
the veteran perfected an appeal on the CUE issue, or until 
the time period for doing so expired.  Neither has occurred 
in this case.  Furthermore, as the veteran's representative 
submitted a timely NOD to the agency of original jurisdiction 
(i.e., the AMC), the Board is required to remand the claim 
for CUE for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action.

Provide the veteran and his 
representative with a Statement of the 
Case addressing the issue of CUE.  
Include notice of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
this issue.  Retain the claims folder 
until the veteran perfects an appeal on 
the CUE issue, or until the date the time 
period for doing so expires, or until the 
veteran or his representative 
affirmatively indicate that he does not 
wish to appeal that issue, whichever is 
earlier.

The purpose of this remand is to afford the veteran due 
process.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


